NO. COA13-496

                   NORTH CAROLINA COURT OF APPEALS

                         Filed: 21 January 2014


STATE OF NORTH CAROLINA

     v.                              Transylvania County
                                     No. 10CRS51037
AUDRA LINDSEY SMATHERS



     Appeal by defendant from judgment entered 28 July 2012 by

Judge Mark E. Powell in Transylvania County Superior Court.   Heard

in the Court of Appeals 9 October 2013.


     Attorney General Roy Cooper, by Assistant Attorney General
     Martin T. McCracken, for the State.

     Leslie C. Rawls for defendant-appellant.


     HUNTER, Robert C., Judge.


     Audra Lindsey Smathers (“defendant”) appeals from judgment

entered pursuant to her Alford plea to driving while impaired.

Specifically, defendant challenges the order entered by the trial

court denying her motion to suppress evidence gathered during a

traffic stop.   On appeal, defendant argues that the trial court

erred by denying her motion      because the officer   had neither

reasonable suspicion nor probable cause to seize her, and the

seizure was unreasonable under the Fourth Amendment.
                                -2-
     After careful review, we affirm the trial court’s order.

                            Background

     The facts of this case are largely undisputed.   Shortly after

10:00 p.m. on 27 May 2010, Transylvania Sheriff’s Deputy Brian

Kreigsman (“Officer Kreigsman”) was traveling down Highway 280 in

the interior lane adjacent to the center turning lane roughly one

car length behind defendant, who was driving a red Corvette in the

right lane.   Defendant was traveling at speeds close to the posted

limit of 45 miles per hour, and Officer Kreigsman did not observe

anything illegal or suspicious about her driving.

     Officer Kreigsman then saw a large animal run in front of

defendant’s vehicle.    Defendant struck the animal, causing her

vehicle to bounce and produce sparks as it scraped the road.

Officer Kreigsman pulled his police cruiser behind defendant, who

had decreased her speed to about 35 miles per hour, and activated

his blue lights.   He testified that because he knew Corvettes have

a fiberglass body, he stopped defendant to ensure that she and the

vehicle were “okay.”   Defendant continued without stopping after

Officer Kreigsman activated his blue lights, so he turned on his

siren; defendant continued for about 1.1 to 1.2 miles before
                                -3-
stopping.1   Officer Kreigsman called in for backup after defendant

did not immediately stop her vehicle and relayed over the radio

that he was making a stop because the vehicle had struck an animal.

Deputy Justin Bell (“Deputy Bell”) arrived shortly thereafter with

other officers.

     Once stopped, Officer Kreigsman approached the driver’s side

of the vehicle and saw defendant crying.     She and her passenger

told Officer Kreigsman that they had hit a dog.        He examined

defendant’s vehicle and saw that the front had been cracked and

damaged, presumably by the collision with the animal. Both Officer

Kreigsman and Deputy Bell detected the scent of alcohol coming

from defendant.    Officer Bell noticed that she also had glassy

eyes and slurred speech.     He conducted roadside sobriety tests,

which defendant failed.    After failing the field tests, defendant

submitted to roadside breath tests, which produced a positive

indication of alcohol consumption.    Defendant was then taken into

custody and charged with driving while impaired.     Later testing

showed that her blood alcohol concentration was .18.




1 Officer Kreigsman testified that this procedure was not uncommon
due to “blue light bandits” in the area who would impersonate
police officers by attaching blue lights to their vehicles. It is
uncontested that defendant’s continued driving did not produce
reasonable suspicion of illegal activity.
                                     -4-
      Defendant pled guilty to the charge of driving while impaired

in District Court and appealed to the Superior Court.              She moved

to   suppress    all   evidence    gathered    from    Officer    Kreigsman’s

stopping of her vehicle on the ground that he had neither probable

cause nor reasonable suspicion to seize her and that the seizure

was unreasonable under the Fourth Amendment.               The trial court

denied defendant’s motion.        Defendant entered an Alford plea on 20

December 2012 and appealed in open court from the judgment and

ruling on her motion to suppress.

                                  Discussion

                  I. The Community Caretaking Doctrine

      Defendant’s sole argument on appeal is that the trial court

erred by denying her motion to suppress.         Specifically, she claims

that Officer Kreigsman had neither probable cause nor reasonable

suspicion to seize her, and the seizure was unreasonable under the

totality   of    the   circumstances,      thereby    violating   the   Fourth

Amendment.      The State concedes that Officer Kreigsman had neither

probable cause nor reasonable suspicion to seize defendant, but

instead asks this Court to adopt a version of the “community

caretaking” doctrine to affirm the trial court’s order.                 After

careful review, we formally recognize the community caretaking

doctrine as an exception to the warrant requirement of the Fourth
                                        -5-
Amendment,   and    we   hold    that    Officer    Kreigsman’s    seizure   of

defendant falls under this exception.              Therefore, we affirm the

trial court’s order denying defendant’s motion to suppress.

     Our review of a trial court’s denial of a motion to suppress

is “strictly limited to determining whether the trial judge’s

underlying findings of fact are supported by competent evidence,

in which event they are conclusively binding on appeal, and whether

those   factual    findings     in   turn     support   the   judge’s   ultimate

conclusions of law.”     State v. Cooke, 306 N.C. 132, 134, 291 S.E.2d

618, 619 (1982).     “The trial court’s conclusions of law . . . are

fully reviewable on appeal.”          State v. Hughes, 353 N.C. 200, 208,

539 S.E.2d 625, 631 (2000).

     The Fourth Amendment to the United States Constitution and

Article I, Section 20 of the North Carolina Constitution prohibit

unreasonable searches and seizures.             U.S. Const. amend. IV;     N.C.

Const. art. I, § 20.          Traffic stops are recognized as seizures

under both constitutions.        See State v. Styles, 362 N.C. 412, 414,

665 S.E.2d 438, 439 (2008) (“A traffic stop is a seizure even

though the purpose of the stop is limited and the resulting

detention quite brief.”) (quoting Delaware v. Prouse, 440 U.S.

648, 653, 59 L. Ed. 2d 660, 667 (1979)).                  Although a warrant

supported by probable cause is typically required for a search or
                                      -6-
seizure to be reasonable, State v. Phillips, 151 N.C. App. 185,

191, 565 S.E.2d 697, 702 (2002), traffic stops are analyzed under

the “reasonable suspicion” standard created by the United States

Supreme Court in Terry v. Ohio, 392 U.S. 1, 20 L. Ed. 2d 889

(1968).     Styles, 362 N.C. at 414, 665 S.E.2d at 439.            “Reasonable

suspicion is a less demanding standard than probable cause and

requires a showing considerably less than preponderance of the

evidence.     The standard is satisfied by some minimal level of

objective    justification.”         Id.   (citation   and    quotation      marks

omitted).       “A   court    must    consider      ‘the    totality    of    the

circumstances—the     whole    picture’       in    determining     whether     a

reasonable suspicion to make an investigatory stop exists.”                  State

v. Watkins, 337 N.C. 437, 441, 446 S.E.2d 67, 70 (1994) (quoting

U.S. v. Cortez, 449 U.S. 411, 417, 66 L. Ed. 2d 621, 629 (1981)).

“When a defendant in a criminal prosecution makes a motion to

suppress evidence obtained by means of a warrantless search, the

State has the burden of showing, at the suppression hearing, how

the   [warrantless     search]       was    exempted       from   the   general

constitutional demand for a warrant.”              State v. Nowell, 144 N.C.

App. 636, 642, 550 S.E.2d 807, 812 (2001).

      Here, the trial court concluded, and the State concedes, that

no reasonable articulable suspicion of criminal activity existed
                                   -7-
when   defendant   was   seized.      Officer   Kreigsman’s   seizure   of

defendant   was    not   predicated    on   criminal   investigation    or

prevention of any kind; rather, he was checking to make sure that

defendant and her vehicle were “okay” after hitting a large animal.

Thus, the trial court did not apply the Terry doctrine, but instead

utilized an unspecified “balancing test” to conclude that a seizure

was made on defendant, but the seizure was “justified under the

situation as observed by Officer Kreigsman.”           In so concluding,

the trial court rejected defendant’s contention that the stop was

arbitrary and unreasonable, but also rejected the State’s argument

that the community caretaking exception was applicable, noting

that the doctrine has not yet been explicitly recognized in North

Carolina.   We find that the generic “balancing test” applied by

the trial court is not one of the “specifically established and

well-delineated exceptions” which would otherwise render Officer

Kreigsman’s warrantless seizure of defendant constitutional.            See

State v. Grice, __ N.C. App. __, __, 735 S.E.2d 354, 356-57 (2012)

(“As a general rule, searches and seizures conducted outside the

judicial process, without prior approval by judge or magistrate,

are per se unreasonable under the Fourth Amendment—subject only to

a few specifically established and well-delineated exceptions.”)

(citation and quotation marks omitted).         These exceptions, such as
                                            -8-
exigent circumstances, Nowell, 144 N.C. App. at 643, 550 S.E.2d at

812, or the automobile exception, State v. Corpening, 109 N.C.

App. 586, 589, 427 S.E.2d 892, 894 (1993), are unhelpful here,

because     they    apply    only      to     situations      where     officers    are

investigating or preventing criminal activity.                       Thus, we address

the State’s alternative argument – that this Court should recognize

some variant of the community caretaking exception to affirm the

order denying defendant’s motion to suppress.

       So   far,   North    Carolina        courts     have   only     referenced   the

community     caretaking       exception          in   the    limited     context    of

impounding abandoned vehicles.               See State v. Phifer, 297 N.C. 216,

219, 254 S.E.2d 586, 587 (1979) (“In the interests of public safety

and as part of what the Court has called ‘community caretaking

functions,’        automobiles      are      frequently        taken     into   police

custody.”) (quoting South Dakota v. Opperman, 428 U.S. 364, 368-

69, 49 L. Ed. 2d 1000, 1002 (1976)); see also State v. Peaten, 110

N.C. App. 749, 752-53, 431 S.E.2d 237, 239 (1993).                      Application of

this    doctrine     outside     the        context    of     vehicle    impoundment,

specifically in regard to the seizure of citizens, is a matter of

first impression.       As such, an overview of how the exception has

developed in similar contexts by courts in other jurisdictions is

helpful to our determination here.
                                -9-
      The community caretaking exception was established by the

United States Supreme Court in Cady v. Dombrowksi, 413 U.S. 433,

37 L. Ed. 2d 706 (1973).   In Cady, the Supreme Court held that the

warrantless search of the defendant’s vehicle after impoundment

did not violate the Fourth Amendment because the vehicle was

damaged and constituted a nuisance on the highway, the defendant

could not arrange for the vehicle to be moved, and the standard

police procedure of impounding the vehicle and searching it was

reasonable under the circumstances to promote public safety. Cady,

413 U.S. at 443, 447-478, 37 L. Ed. 2d at 715-18.          The Court

reasoned that:

          Because of the extensive regulation of motor
          vehicles and traffic, and also because of the
          frequency with which a vehicle can become
          disabled or involved in an accident on public
          highways, the extent of police-citizen contact
          involving automobiles will be substantially
          greater than police-citizen contact in a home
          or office. Some such contacts will occur
          because the officer may believe the operator
          has violated a criminal statute, but many more
          will not be of that nature. Local police
          officers, unlike federal officers, frequently
          investigate vehicle accidents in which there
          is no claim of criminal liability and engage
          in what, for want of a better term, may be
          described as community caretaking functions,
          totally   divorced    from    the   detection,
          investigation, or acquisition of evidence
          relating to the violation of a criminal
          statute.

Cady, 413 U.S. at 441, 37 L. Ed. 2d at 714-15.
                                   -10-
       Since the Supreme Court’s decision in Cady, a large majority

of state courts have recognized the community caretaking doctrine

as a valid exception to the warrant requirement of the Fourth

Amendment.    State v. Moats, 403 S.W.3d 170, 187, n. 8 (Tenn. 2013);

see, e.g., Commonwealth v. Evans, 764 N.E.2d 841, 843 (Mass. 2002);

State v. Martinez, 615 A.2d 279, 281 (N.J. Super. Ct. App. Div.

1992).      The overarching public policy behind this widespread

adoption is the desire to give police officers the flexibility to

help   citizens   in   need   or   protect    the    public   even    if   the

prerequisite suspicion of criminal activity which would otherwise

be necessary for a constitutional intrusion is nonexistent.

            The   doctrine   recognizes  that,    in  our
            communities, law enforcement personnel are
            expected to engage in activities and interact
            with citizens in a number of ways beyond the
            investigation of criminal      conduct. Such
            activities include a general safety and
            welfare role for police officers in helping
            citizens who may be in peril or who may
            otherwise be in need of some form of
            assistance.

Ullom v. Miller, 705 S.E.2d 111, 120-23 (W.Va. 2010) (holding that

an officer’s seizure of the defendant was reasonable under the

community    caretaking   exception       where     the   officer    saw   the

defendant’s vehicle on the side of a dirt road at dusk with its

parking lights on, the officer had a sense that something was

wrong, and the “road safety check” that constituted the seizure
                                    -11-
was based solely on safety and welfare considerations); see also

State v. Deneui, 775 N.W.2d 221, 242 (S.D. 2009) (“Modern society

has come to see the role of police officers as more than basic

functionaries enforcing the law. From first responders to the sick

and injured, to interveners in domestic disputes, and myriad

instances too numerous to list, police officers fulfill a vital

role where no other government official can.”).             As these courts

have demonstrated, there are countless situations where government

intrusion into individual privacy for the purposes of rendering

aid is reasonable, regardless of whether criminal activity is

afoot.     We find the analysis utilized by these courts persuasive,

and   we   can   identify   no   reason    why   the   community   caretaking

exception should not apply in North Carolina when it has been

recognized by the United States Supreme Court and widely adopted

by a majority of state courts throughout the country.

      Thus, we now formally recognize the community caretaking

exception as a means of establishing the reasonableness of a search

or seizure under the Fourth Amendment.           See State v. Browning, 28

N.C. App. 376, 379, 221 S.E.2d 375, 377 (1976) (adopting a new

rule of law based on well-reasoned decisions in other jurisdictions

that was consistent with, although not directly supported by,

precedent from the North Carolina Supreme Court).            In recognizing
                                         -12-
this exception, we must apply a test that strikes a proper balance

between the public’s interest in having officers help citizens

when needed and the individual’s interest in being free from

unreasonable governmental intrusion.                 See State v. Scott, 343 N.C.

313, 327, 471 S.E.2d 605, 613-14 (1996) (“In creating exceptions

to the general [warrant requirement], this Court must consider the

balance between the public interest and the individual’s right to

personal     security      free   from     arbitrary        interference     by   law

officers.”) (citation and quotation marks omitted).

     Despite its wide recognition, “[n]o single set of specific

requirements       for   applicability          of    the   community      caretaker

exception    has    been    adopted      by     a    majority   of   those    states

recognizing the exception.”           Ullom, 705 S.E.2d at 122.

     Courts are split as to how the community caretaking doctrine

should be classified from a Fourth Amendment perspective.                           A

minority    of   jurisdictions        characterizes         community   caretaking

activities as consensual police-citizen encounters which do not

rise to the level of “searches” or “seizures” under the Fourth

Amendment.       See Moats, 403 S.W.3d at 182, 187 n. 8 (“[T]he

community caretaking function exists [in Tennessee] within the

third tier of consensual police-citizen encounters that do not

require probable cause or reasonable suspicion[.]”). However,
                                  -13-
North   Carolina   courts,   as    well    as     most   courts   in    other

jurisdictions, recognize that police interactions with citizens

that do not amount to “searches” or “seizures” under the meaning

of the Fourth Amendment do not trigger its safeguards.            See State

v. Sugg, 61 N.C. App. 106, 108-9, 300 S.E.2d 248, 250 (1983); see

also People v. Luedemann, 857 N.E.2d 187, 198-99 (Ill. 2006).

Thus, we need not create an exception to the Fourth Amendment under

the community caretaking doctrine to justify already permissible

police-citizen interactions.      See State v. Isenhour, 194 N.C. App.

539, 544-45, 670 S.E.2d 264, 268-69 (2008) (holding that reasonable

suspicion was not required to justify an interaction that did not

amount to a seizure under the Fourth Amendment).

     There are also competing viewpoints as to the manner in which

the subjective motivation of an officer should be taken into

account when applying the community caretaking exception.                   A

primary concern amongst courts which apply these tests is that the

community   caretaking   exception        not    serve   as   pretext     for

impermissible criminal investigation.           See, e.g., Com. v. Waters,

456 S.E.2d 527, 530 (Va. Ct. App. 1995) (“No seizure, however

limited, is a valid exercise of the community caretaking function

if credible evidence indicates that the stop is a pretext for

investigating criminal activity.”).         Some courts, like those in
                                      -14-
the state of Washington, have adopted tests which contain both

objective and subjective requirements and only allow a search or

seizure if the officer’s motivation is not primarily related to

criminal investigation.        See State v. Angelos, 936 P.2d 52, 54

(Wash. Ct. App. 1997) (“[T]he [government] must show that the

officer, both subjectively and objectively, is actually motivated

by a perceived need to render aid or assistance.               The search must

not   be   primarily   motivated      by     intent   to    arrest   and   seize

evidence.”) (citation and quotation marks omitted).              Other courts,

like the Fourth Circuit and the Wisconsin Supreme Court, hold that

a warrantless search or seizure will be upheld if there is an

objectively reasonable basis for the community caretaking action,

regardless of a coinciding subjective intent on the officer’s part

to investigate crime.     See State v. Kramer, 759 N.W.2d 598, 608

(Wis. 2009) (“[W]e conclude that the ‘totally divorced’ language

from Cady does not mean that if the police officer has any

subjective law enforcement concerns, he cannot be engaging in a

valid community caretaker function.            Rather, we conclude that in

a community caretaker context, when under the totality of the

circumstances an objectively reasonable basis for the community

caretaker function is shown, that determination is not negated by

the   officer’s   subjective    law    enforcement         concerns.”);    United
                                         -15-
States v. Newbourn, 600 F.2d 452, 456 (4th Cir. 1979) (“An interest

in furthering a criminal investigation supplements justifiable

concern about hazards presented by an automobile’s contents; it

does not negate it, and Cady supports the warrantless intrusion.

Thus    the    warrantless      search   should    be     upheld,   whatever       the

policeman’s subjective state of mind[,] if the objective facts

present a reasonable basis for a belief that there is a potential

danger similar to or greater than that presented in Cady, which

danger should be inactivated.”).

       The North Carolina Supreme Court, in two relatively recent

opinions, has made clear that the subjective mentality of a police

officer       will   not   make   a   seizure     under    the    Terry     doctrine

unconstitutional if the intrusion was objectively reasonable under

the totality of the circumstances.              See State v. Barnard, 362 N.C.

244,    248,     658   S.E.2d     643,   645    (2008)    (noting    that    “[t]he

constitutionality of a traffic stop depends on the objective facts,

not    the    officer’s    subjective     motivation”      in    holding    that    an

officer’s subjective mistake of law did not cause a traffic stop

to be unconstitutional where there was articulable, reasonable

suspicion that the individual was violating a different, actual

law), cert. denied, 555 U.S. 914, 172 L. Ed. 2d 198 (2008); State

v. Heien, 366 N.C. 271, 283, 737 S.E.2d 351, 359 (2012) (holding
                                    -16-
that where an officer’s subjective mistake of law was itself

objectively reasonable, there may still be reasonable suspicion to

justify a warrantless traffic stop).            Thus, in keeping with the

“foundational principle” recognized by our Supreme Court that the

Fourth   Amendment    requires   only   that    an   officer’s    actions   be

“objectively reasonable in the circumstances,” Heien, 366 N.C. at

278, 737 S.E.2d at 356 (citation omitted), we adopt an objective

method of inquiry into the purpose of a seizure in the community

caretaking context.     The public safety concerns which underlie the

community      caretaking   exception   are   not    mutually   exclusive   of

criminal prevention and investigation, and therefore we decline to

formulate a test where existence of the latter negates the former.

As the Wisconsin Supreme Court aptly noted, “to interpret . . .

[Cady] to mean that an officer could not engage in a community

caretaker function if he or she had any law enforcement concerns

would,   for    practical   purposes,   preclude      police    officers   from

engaging in any community caretaker functions at all.             This result

is neither sensible nor desirable.”           Kramer, 759 N.W.2d at 609.

     After assessing the analytical methods developed by courts in

other jurisdictions, we find that the current three-pronged test

used by courts in Wisconsin in applying the community caretaking

exception provides a flexible framework within which officers can
                                -17-
safely perform their duties in the public’s interest while still

protecting individuals from unreasonable government intrusions.

See State v. Anderson, 417 N.W.2d 411, 414 (Wis. Ct. App. 1987),

rev’d on other grounds, 454 N.W.2d 763 (Wis. 1990); Kramer, 759

N.W.2d at 608.   Under this test, which we now adopt, the State has

the burden of proving that: (1) a search or seizure within the

meaning of the Fourth Amendment has occurred; (2) if so, that under

the totality of the circumstances an objectively reasonable basis

for a community caretaking function is shown; and (3) if so, that

the public need or interest outweighs the intrusion upon the

privacy of the individual.      See Anderson, 417 N.W.2d at 414;

Kramer, 759 N.W.2d at 608.     Relevant considerations in assessing

the weight of public need against the intrusion of privacy include,

but are not limited to:

          (1) the degree of the public interest and the
          exigency of the situation; (2) the attendant
          circumstances   surrounding    the   seizure,
          including time, location, the degree of overt
          authority and force displayed; (3) whether an
          automobile   is   involved;   and   (4)   the
          availability, feasibility and effectiveness
          of alternatives to the type of intrusion
          actually accomplished.

Anderson, 417 N.W.2d at 414.   We note that many courts which apply

a similar balancing test place great weight on the exigency of the

situation, with some holding that only imminent danger to life or
                                 -18-
limb can outweigh the individual’s privacy interest.        See, e.g.,

Provo City v. Warden, 844 P.2d 360, 364-65 (Utah Ct. App. 1992),

aff’d, 875 P.2d 557 (Utah 1994).        Because such a requirement may

prevent aid in situations where danger to life and limb may not be

imminent, but could be prevented by swift action,2 we decline to

make imminent danger to life or limb a required element of our

test.   However, we agree with the proposition espoused by many

courts that this exception should be applied narrowly and carefully

to mitigate the risk of abuse.     See, e.g. State v. Rinehart, 617

N.W.2d 842 (S.D. 2000); Wright v. State, 7 S.W.3d 148 (Tex. Crim.

App. 1999); see also United States v. Dunbar, 470 F. Supp. 704,

708 (D. Conn. 1979) (“The investigative stop authority announced

in Terry v. Ohio has led to cases where the officer says, ‘He

looked suspicious.’ The Fourth Amendment stands against initiating

a new line of cases in which the officer says, ‘I thought he was

lost.’”) (citation and quotation omitted), aff’d, 610 F.2d 807 (2d

Cir. 1979).

     Having set out a community caretaking exception that we feel

properly frames our inquiry into the reasonableness of a search or

seizure under the Fourth Amendment, we must apply our rule to the




2 For example, where an officer executes a search or seizure to
fix a gas leak before an explosion might have occurred.
                                            -19-
facts of this case.        After careful review, we hold that all three

elements are met.        First, it is uncontested that the traffic stop

was a seizure under the meaning of the Fourth Amendment.                              See

Styles, 362 N.C. at 414, 665 S.E.2d at 439.                     Second, given that

Officer Kreigsman witnessed defendant strike a large animal and

saw   sparks     fly    when   her    car    struck     the    road,   there   was     an

objectively       reasonable         basis     under     the     totality      of    the

circumstances to conclude that the seizure was predicated on the

community caretaking function of ensuring the safety of defendant

and her vehicle.          Third, as discussed below, we find that the

public    need    and    interest      in    having     Officer    Kreigsman        seize

defendant outweighed her privacy interest in being free from the

intrusion.

      The facts that weigh in favor of defendant are as follows.

First, the trial court entered an uncontested finding of fact that

defendant was only affected by the collision with the animal at

the point of impact.            According to Officer Kreigsman, at that

moment “a little bit of sparks [came] from the rear end where the

car struck the roadway.          And then the car continued on.”               Officer

Kreigsman followed defendant at a steady speed for almost two miles

without   noticing       anything      which       indicated   that    defendant      was

injured or otherwise unfit to drive, or that the vehicle itself
                                        -20-
could not be operated safely.           Although later inspection revealed

that the front of defendant’s car was damaged by the collision,

Officer Kreigsman was unaware of this fact at the time he executed

the seizure. Thus, the circumstances lacked an exigency that would

weigh   in    favor    of   police    intervention.      Second,    this    was    a

substantial intrusion on defendant’s liberty.              Unlike a situation

where an officer might approach an already stopped vehicle to check

on   its     occupants,     Officer    Kreigsman    interrupted     defendant’s

mobility by executing a traffic stop, using his blue lights and

siren as displays of overt authority to do so.              The United States

Supreme Court has noted that traffic stops may create “substantial

anxiety” and may be brought about by an “unsettling show of

authority;” further, they “interfere with freedom and movement”

and are “inconvenient.”        Delaware v. Prouse, 440 U.S. 648, 657, 59

L. Ed. 2d 660, 666 (1979).           Thus, the “possibly unsettling show of

authority,” id., used to seize defendant, in addition to the

interruption      of   her    freedom    to    travel,   weigh     in    favor    of

defendant’s argument that the seizure was unreasonable.

      Although these factors support defendant’s argument, we hold

that the public’s need and interest in Officer Kreigsman’s actions

outweigh     defendant’s     competing    privacy     interest.         First,   the

seizure occurred at nighttime in what was described by Officer
                                     -21-
Kreigsman as a rural and dimly lit stretch of road.                  Since there

was a lower probability that defendant could have gotten help from

someone if she needed it, compared to if she had a similar

collision during the day time in a highly populated area, this

setting weighs in favor of the State’s argument that the public

need or interest was furthered by Officer Kreigsman’s conduct.

Second,    Officer     Kreigsman   witnessed      defendant      strike    a    large

animal with her vehicle and saw sparks when the car bounced on the

road.     Thus, he was able to identify specific facts which led him

to believe that help may have been needed, rather than a general

sense that something was wrong.           Finally, defendant was operating

a vehicle when she was seized rather than enjoying the privacy of

her home.    As this Court has noted, “[o]ne has a lesser expectation

of   privacy    in     a   motor   vehicle        because   its     function      is

transportation and it seldom serves as one’s residence or as the

repository     of    personal   effects   .   .    .   .    It   travels       public

thoroughfares where both its occupants and its contents are in

plain view.”        State v. Francum, 39 N.C. App. 429, 432, 250 S.E.2d

705, 707 (1979) (quoting Cardwell v. Lewis, 417 U.S. 583, 590, 41

L. Ed. 2d 325, 335 (1974)).          Thus, the lessened expectation of

privacy weighs in favor of the State’s argument that the seizure

was reasonable.
                                     -22-
     Furthermore,        because   defendant     was   involved   in   a   motor

vehicle collision, a number of relevant statutory provisions are

implicated.       N.C. Gen. Stat. § 20-4.01(33b) defines a “reportable

crash” as one resulting in death or injury to a human being or in

property damage of over $1000.00.            N.C. Gen. Stat. § 20-4.01(4b)

defines a “crash” as “[a]ny event that results in an injury or

property damage attributable directly to the motion of a motor

vehicle or its load.         The terms collision, accident and crash and

their cognates are synonymous.”             N.C. Gen. Stat. § 20-166.1(e)

states     that    the     “appropriate    law   enforcement      agency   must

investigate a reportable accident.”              In addition to the other

factors that weigh in favor of the State, these statutes underscore

the significance of the public interest involved.                  Based upon

Officer Kreigsman’s statutory duty under section 20-166.1(e), he

had an objectively reasonable basis to seize defendant in order to

ascertain the nature and extent of the damage to defendant’s

vehicle.     Thus, when considering this statutory duty along with

all of the other factors that support the public need and interest

in Officer Kreigsman’s actions, the scales are tipped in favor of

the State.

     After weighing these facts, keeping in mind the general

principle    that    the    community     caretaking   exception    should   be
                               -23-
applied narrowly to prevent potential abuses, we hold that the

public need and interest did outweigh defendant’s privacy interest

in being free from government seizure here.     Thus, because the

stop fits into the community caretaking exception as we apply it,

it was reasonable under the Fourth Amendment.

                            Conclusion

     After careful review, we recognize the community caretaking

doctrine as a valid exception to the warrant requirement of the

Fourth Amendment and hold that Officer Kreigsman’s seizure of

defendant fits into this exception as we apply it.   Thus, we affirm

the trial court’s order denying defendant’s motion to suppress.



     AFFIRMED.

     Judges BRYANT and STEELMAN concur.